239 S.W.3d 135 (2007)
STATE of Missouri, Respondent,
v.
Antonio JONES, Appellant.
No. ED 88378.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
Alexandra Johnson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Daniel Neal McPherson, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Antonio Jones ("Defendant") appeals from his conviction in the Circuit Court of the City of St. Louis. Defendant was found guilty of possession of a controlled substance and resisting a lawful stop after a jury trial. Defendant brings three points on appeal: (1) the trial court erred in overruling Defendant's objection to admitting the drugs because the State failed to prove a chain of custody; (2) the trial court erred in overruling his motion of judgment of acquittal on the count of misdemeanor resisting a stop because the State failed to establish that the officers were making a stop; and (3) the trial court erred in allowing the State to introduce evidence of statements made by a confidential informant because the statements were hearsay.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).